Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 07, 2016

The Court of Appeals hereby passes the following order:

A17A0726. MARIAN GORDON v. DORCHESTER MANAGEMENT, LLC
    d/b/a STERLING PLACE APARTMENTS.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Marian Gordon appealed to the superior court, which entered a writ
of possession in favor of Dorchester Management, LLC d/b/a Sterling Place
Apartments on January 21, 2016. Gordon then filed a notice of appeal on February
4, 2016.1 We lack jurisdiction for two reasons.
      First, Gordon failed to file an application for discretionary appeal as required.
“[A]ppeals from decisions of the superior courts reviewing decisions of lower courts
by certiorari or de novo proceedings shall be by application for discretionary appeal.”
Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). Because Gordon did not follow the proper
procedure for requesting appellate review in this case, we lack jurisdiction over this
appeal.
      Second, Gordon’s appeal is untimely. Generally, a notice of appeal must be
filed within 30 days of entry of the decision or judgment sought to be appealed. See
OCGA § 5-6-38 (a). The underlying subject matter of an appeal, however, controls
over the relief sought in determining the proper appellate procedure. See Rebich v.
Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The underlying subject matter


      1
        Gordon originally filed this appeal in the Georgia Supreme Court, which
transferred the case to this Court. See Case No. S17A0245 (decided October 3,
2016).
here is a dispossessory judgment. Under OCGA § 44-7-56, an appeal from a
dispossessory judgment must be filed within seven days of the date the judgment was
entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d
456) (1999). Gordon’s appeal is untimely, as it was filed 14 days after the superior
court’s order was entered. For these reasons, this appeal is DISMISSED for lack of
jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/07/2016
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.